Citation Nr: 1212438	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-06 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a left great toe disability (to include the matter of entitlement to an extension of the temporary total (convalescent) rating from October 2, 2006 to March 1, 2007).

2. Entitlement to a rating in excess of 10 percent for left femur donor site scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to July 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2004 and November 2005 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that granted a 10 percent rating for left femur donor site scar effective March 31, 1997 and continued a 20 percent rating for left great toe disability respectively.  An interim (November 2007) rating decision increased the rating for left great toe disability to 30 percent, effective March 1, 2007.  In March 2010 the Board remanded the case for a Travel Board hearing.  In October 2011, a hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  

The matter of entitlement to a temporary total (convalescent) rating for left great toe surgery in March 2011 has been raised by the record (See February 2011 Report of Contact), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.   

	Left great to disability

The Board notes that the Veteran's correspondence indicates that he underwent surgery for his left great toe disability in March 2011; he submitted some VA treatment records related to the surgery, but the most recent complete VA outpatient treatment records secured by the RO are dated in June 2009.  The Veteran's last VA examination to evaluate the severity of the disability was in April 2009.  As the record suggests a change in the Veteran's disability picture (necessitating further surgery) and there are outstanding pertinent VA outpatient treatment records, development for such pertinent evidence is necessary.  

The Board notes that consideration of entitlement to a higher rating is subject to 38 C.F.R. § 4.68 (i.e., the amputation rule) which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed).  Under Codes 5165, 5166, and 5167 (for the lower extremity), amputation below the knee permitting a prosthesis, amputation of the forefoot proximal to the metatarsal bones, or amputation of the foot with loss of use warrants a 40 percent rating.  38 C.F.R. § 4.71a.  Therefore, the "amputation rule" means that the combined evaluation for disabilities of a lower extremity below that knee shall not exceed 40 percent.  38 C.F.R. § 4.68.  The Veteran's left great toe disability and left foot surgical scar are currently rated a combined 40 percent (30 percent under Code 5280-5283 and 10 percent under Code 7804) and 38 C.F.R. § 4.68 precludes assignment of a combined disability rating in excess of 40 percent.  However, if loss of use of the foot, he would be entitled to receive special monthly compensation.  See 38 C.F.R. § 4.71a Code 5167.  

However, the Veteran has alleged that the symptoms and impairment from his left great toe disability are not fully reflected by the 30 percent schedular rating assigned.  Notably, referral for extraschedular consideration is warranted when schedular criteria are inadequate (do not reflect all manifestations and functional impairment associated with the disability).  

Extension of a temporary total (convalescent) rating beyond March 1, 2007).

A June 15, 2007 rating decision assigned the Veteran a temporary total rating for the left great toe disability.  The rating decision was mailed to the Veteran on June 22, 2007.  In correspondence dated June 19, 2008 and received by the RO on June 24, 2008 the Veteran expressed disagreement with the length of the temporary total rating and sought extension.  The Board finds this correspondence to be a timely notice of disagreement (NOD).  See 38 C.F.R. § 20.305(a) (a response postmarked prior to expiration of the applicable time limit will be accepted as timely and postmarks not of record are presumed to be five business days prior to receipt).  Accordingly, the matter is before the Board.    

A temporary total disability rating (100 percent) will be assigned under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id. 



Left femur donor site scar 

At the October 2011 Travel Board hearing the Veteran testified that his left femur donor site scar had become more disabling (i.e., had worsened).  As the Veteran's last VA examination was in April 2009, a contemporaneous VA examination to evaluate the severity of the disability is necessary. 

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his the disabilities at issue from June 2009 to the present, to include all surgical, follow-up, and/or therapy records. 

2. The RO should then arrange for an appropriate examination of the Veteran to determine the current nature and severity of his left great toe and left femur donor site scar disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all symptoms, impairment, and functional limitations due to the disabilities in detail.  The examiner should be provided both the old and new criteria for rating scars, and the clinical findings reported should include sufficient detail to permit rating under both sets of criteria.  The examiner should be provided with a copy of 38 C.F.R. § 4.63 and opine whether the Veteran's left great toe disability picture is equivalent to loss of use of the left foot.

The examiner should elicit from the Veteran a detailed history regarding his October 2, 2006 left great toe surgery convalescence, review the surgical and follow-up treatment records, and offer an opinion as to whether convalescence beyond March 1, 2007 was required   

3. The RO should conduct any necessary development and adjudicate the Veteran's claim of entitlement to a temporary total (convalescent) rating in connection with his left great toe surgery in March 2011.

4. The RO should then re-adjudicate the claims (to include whether referral for extraschedular consideration is warranted).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


